Title: Abigail Adams to John Adams, 21 April 1776
From: Adams, Abigail
To: Adams, John


     
      
       April 21 1776
      
     
     I have to acknowledg the Recept of a very few lines dated the 12 of April. You make no mention of the whole sheets I have wrote to you, by which I judge you either never Received them, or that they were so lengthy as to be troublesome; and in return you have set me an example of being very concise. I believe I shall not take the Hint, but give as I love to Receive; Mr. Church talk’d a week ago of setting of for Philadelphia. I wrote by him; but suppose it is not yet gone; you have perhaps heard that the Bench is fill’d by Mr. Foster and Sullivan, so that a certain person is now excluded. I own I am not of so forgiveing a disposition as to wish to see him holding a place which he refused merely from a spirit of envy.
     I give up my Request for Chesterfields Letters submitting intirely to your judgment, as I have ever found you ready to oblige me in this way whenever you thought it would contribute either to my entertainment or improvement. I was led to the request from reading the following character of him in my favorite Thomson and from some spiritted and patriotick speaches of his in the Reign of Gorge 2.
     
      O Thou, whose wisdom, solid yet refin’d
      Whose patriot-virtues, and consumate skill
      So struck the finer springs that move the world
      joind to what’er the Graces can bestow,
      And all Apollo’s animating fire
      Give thee with pleasing dignity to shine
      At once the Guardian, ornament and joy
      Of polish’d life, permit the Rural Muse
      O Chesterfield, to grace thee with her Song!
      e’er to the shades again she Humbly flies
      Indulge her fond ambition in thy Train,
      (For every Muse has in thy train a place)
      To Mark thy various full accomplish’d mind
      To mark that Spirit which, with British scorn
      Rejects th Allurements of corrupted power;
      That elegant politeness which excels,
      Even in the judgment of presumptuous France
      The boasted manners of her shining court
      That wit, the vivid energy of Sense
      The truth of Nature, which with Attic point
      
      And kind well-temperd Satire, smoothly keen
      Steals through the Soul and without pain corrects.
     
     I think the Speculations you inclose prove that there is full Liberty of the press. Cato shews he has a bad cause to defend whilst the Forester writes with a spirit peculiar to himself and leads me to think that he has an intimate acquaintance with Common Sense.
     We have inteligance of the Arrival of some of the Tory Fleet at Halifax that they are much distresst for want of Houses, obliged to give 6 Dollors per month for one Room, provisions scarce and dear. Some of them with 6 or 8 children round them sitting upon the Rocks crying, not knowing where to lay their heads. Just Heaven has given them to taste of the same cup of Afliction which they one year ago administerd with such Callous Hearts to thousands of their fellow citizens, but with this difference that they fly from their injured and enraged Country, whilst, pity and commiseration received the Sufferers whom they inhumanely drove from their Dwellings.
     I would fain hope that the time may not be far distant when those things you hint at may be carried into Execution.
     
      Oh are ye not those patriots, in whose power
      That best, that Godlike Luxery is plac’d
      Of blessing thousands, thousands yet unborn
      Thro’ late posterity? Ye large of Soul
      chear up dejected industery, and give
      A double Harvest to the pining Swain
      Teach thou the Labouring hand the Sweets of Toil
      How by the finest Art, the Native robe
      To weave; how white as hyperborean Snow
      To form the lucid lawn; with venturous oar
      How to dash wide the billow; nor look on
      Shamefully passive, while Brittania’s Fleets
      Defraud us of the glittering finny Swarms
      That heave our friths, and swarm upon our Shores
      How all-enlivening trade to rouse, and wing
      The prosperous Sail, from every growing port
      uninjurd, round the sea incircled Globe.
     
     Tis reported here that Admiral Hopkings is blocked up in Newport harbour by a Number of Men of War. If so tis a very unlucky circumstance. As to fortification those who preside in the assembly can give you a much better account than I.
     
     I heard yesterday that a Number of Gentlemen who were together at Cambridge thought it highly proper that a Committee of Ladies should be chosen to examine the Torys Ladies, and proceeded to the choise of 3 Mrs. Winthrope, Mrs. Warren and your Humble Servant.
     I could go on and give you a long list of domestick affairs, but they would only serve to embariss you, and noways relieve me. I hope it will not be long before things will be brought into such a train as that you may be spaired to your family.
     Your Brother has lost his youngest child with convulsion fits. Your Mother is well and always desires to be rememberd to you. Nabby is sick with the mumps, a very disagreable disorder.—You have not once told me how you do. I judge you are well as you seem to be in Good Spirits.—I bid you good Night, all the Little flock Send Duty; and want to see P——a.
     
      Adieu. Shall I say remember me as you ought.
     
    